UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2562



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                               Debtor.
_________________________


MARSHIA JEWELL REEVE,

                                               Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                      Trust - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge; Blackwell N. Shelley, Bankruptcy Judge. (CA-85-
1307-R)


Submitted:   July 31, 1998                 Decided:    August 24, 1998


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marshia Jewell Reeve, Appellant Pro Se.    Orran Lee Brown, Sr.,
DALKON SHIELD CLAIMANTS TRUST, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Marshia Reeve, a Dalkon Shield Claimant, appeals the district

court’s “Order Certifying Claimant to Proceed with Litigation.” We

dismiss the appeal for lack of jurisdiction because the order is

interlocutory and is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We grant the motion to dismiss the appeal and dismiss the

appeal as an appeal from a non-appealable interlocutory order. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2